DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 06/14/2022, Claims 3, 4, 6, 7, 10, 17-21, 23, 25, 26, and 28 have been cancelled, and Claims 1, 2, 5, 8, 9, 11-16, 22, 24, 27, 29-30 and Newly Added Claims 31-34 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Alexander Czanik on 08/26/2022.
The application has been amended as follows:
***NOTE: all unlisted claims remain unchanged***
In the Claims:

Claim 8 (Currently Amended) The dilation catheter of claim [[6]] 1, further comprising:(a) a first actuator operable to move the first expandable element along the shaft; and (b) a second actuator operable to move the second expandable element along the shaft.	

Claim 9 (Currently Amended) The dilation catheter of claim [[6]] 1, further comprising:(a) a first elongate member extending along a first side of the shaft, wherein the first expandable element is moveable between the proximal and distal positions along the first elongate member; and (b) a second elongate member extending along a second side of the shaft, wherein the second expandable element is moveable between the proximal and distal positions along the second elongate member.

Claim 11 (Currently Amended) The dilation catheter of claim [[6]] 1, further comprising:(a) a first inflation lumen in fluid communication with the first expandable element; and (b) a second inflation lumen in fluid communication with the second expandable element, wherein the first and second inflation lumens extend longitudinally through the shaft.

Claim 12 (Currently Amended) The dilation catheter of claim [[6]] 1, wherein the first and second expandable elements are configured to cooperate to provide the dilation catheter with a maximum outer diameter of at least 6 millimeters when the first and second expandable elements are in the expanded states.

Claim 13 (Currently Amended) The dilation catheter of claim [[6]] 1, wherein the first and second expandable elements are configured to be positioned along the shaft so as to provide the dilation catheter with a maximum outer diameter of less than or equal to 1 millimeter when the first and second expandable elements are in the unexpanded states.

Claim 14. (Currently Amended) The dilation catheter of claim [[6]] 1, wherein the first and second expandable elements are positionable so as to be opposed from one another about the central longitudinal axis of the shaft when the first and second expandable elements are in the distal positions.

Claim 15. (Currently Amended) The dilation catheter of claim [[6]] 1, further comprising a third expandable element moveably coupled with the shaft, wherein the third expandable element is moveable along the shaft between a proximal position and a distal position independently of the first and second expandable elements, wherein the third expandable element is operable to transition between an unexpanded state and an expanded state.


REASONS FOR ALLOWANCE
Claims 1, 2, 5, 8, 9, 11-16, 22, 24, 27, 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kesten (US PGPub 2014/0275804), Ho (US PGPub 2012/0116439), and Eaton (US PGPub 2018/0369548) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 16, and 24 which recite, inter alia a plurality of balloons extending along and moveably coupled to an exterior surface of the shaft, the plurality of balloons are independently actuatable along the exterior surface of the shaft, in combination with the plurality of balloons being laterally offset from the longitudinal axis of the shaft. 
The closest prior arts of record disclosed above teach a dilation catheter similar to that of Claims 1, 16, and 24 however the prior art of record does not disclose a plurality of balloons extending along an exterior surface of the shaft and being independently actuatable. 
Because none of the prior art documents of record teach a dilation catheter as recited in Claims 1, 16, and 24, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 16, and 24 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771